OPINION OF THE COURT
Bernice D. Siegal, J.
It is hereby ordered that the motion is resolved as follows:
*429Defendants move for an order compelling plaintiff to produce a supplemental demand setting forth the total damages to which the plaintiff deems himself entitled. CPLR 3017 (c) prohibits, in both an action for personal injury and wrongful death, the plaintiff from specifying a money figure in the pleadings unless the
“party against whom an action to recover damages for personal injuries . . . request [s] a supplemental demand setting forth the total damages to which the pleader deems himself entitled. A supplemental demand shall be provided by the party bringing the action within fifteen days of the request. In the event the supplemental demand is not served within fifteen days, the court, on motion, may order that it be served.”
Plaintiff, in opposition, attaches his response to defendants’ request wherein plaintiff states that “[a] jury will decide the total damages to which the Plaintiff is entitled to at the time of trial.”
Plaintiffs response to defendants’ request is insufficient to meet his burden. As an initial matter, the court notes that prior to the passage of CPLR 3017 (c), money demands were required as part of the ad damnum clause of a pleading. The abandonment of the requirement for specificity in the initiatory pleading was in response to “inflated demands [which] led to local publicity damaging to the physician’s reputation, although the case could prove wholly baseless.” (Siegel, NY Prac § 217 [5th ed].) All that is required (and permitted) is a statement that the amount sought exceeds the jurisdiction of the lower courts. (Id.) Critically, a specific figure may in fact be required but may only be specified upon motion as provided for in CPLR 3017. (See Moltner v Starbucks Coffee Co., 2009 WL 510879, 2009 US Dist LEXIS 15518 [SD NY 2009] [holding that a demand made pursuant to CPLR 3017 (c) may be used to determine the amount in controversy for removal to federal court].) While no such exigency applies to the matter herein, the plain language of the statute requires that plaintiff provide a specific sum when met with a demand from defendants.
For the reasons set forth above, defendants’ motion seeking an order pursuant to CPLR 3017 (c) compelling the plaintiff to supply a supplemental demand setting forth the total damages to which plaintiff deems himself entitled is granted.